COURT OF APPEALS OF VIRGINIA

Present:  Chief Judge Moon, Judge Fitzpatrick and
          Senior Judge Hodges
Argued at Alexandria, Virginia

CHARLES MICHAEL GUFFEY

v.       Record No. 2574-94-4           MEMORANDUM OPINION * BY
                                     JUDGE JOHANNA L. FITZPATRICK
MARY E. GUFFEY, N/K/A                      NOVEMBER 7, 1995
 MARY E. ROKO

             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Stanley P. Klein, Judge

     James R. Hart (Dixon, Smith & Stahl, on briefs), for
     appellant.
     Sammy S. Knight (Knight & Associates, on brief), for
     appellee.


     In this domestic appeal, Charles Michael Guffey (husband)

argues that the trial court erred in:    (1) enforcing an

indemnification provision of the parties' Property Settlement

Agreement that ordered him to reimburse Mary E. Guffey (wife) for

paying his separate debt that had attached as a lien against the

marital residence, and (2) awarding wife monetary relief when she

did not specifically request such relief.   For the reasons that

follow, we affirm the trial court.
                            BACKGROUND

     The parties married on November 14, 1981.    Wife filed a bill

of complaint for divorce on March 16, 1988.   On June 21, 1988,

husband pled guilty to the larceny of $130,000 from his employer,

Kildahl's Jewelry (employer).   As restitution, on October 1,

     *
      Pursuant to Code § 17.116.010 this opinion is not
designated for publication.
1988, husband executed:   (1) a confessed judgment note for

$45,000 plus interest, and (2) a deed of trust pledging the

marital residence as security for the note.   Employer attempted

to intervene in the divorce action, and on June 16, 1989,

employer recorded the deed of trust in the land records of

Fairfax County.   The evidence established that wife was aware of

employer's deed of trust on the marital residence.

     The trial court granted wife a divorce on July 31, 1989 but

retained jurisdiction over custody, spousal and child support,

and equitable distribution.   Upon the divorce, the parties became

tenants in common of the marital residence, and employer's lien

attached to husband's interest in the property.   On September 28,

1989, the parties entered into a Property Settlement Agreement

(Agreement).   The Agreement provided, in pertinent part, as

follows:
                6. Real Estate. The parties are joint
           owners of real estate located at 8218 Running
           Creek Court, Springfield, Virginia. Within
           seven (7) days of signing this Agreement,
           Husband shall, by appropriate deed, convey to
           Wife all of his right, title and interest in
           and to the aforesaid real estate. Upon
           conveyance, Wife shall assume all taxes,
           utilities, insurance and mortgage obligations
           on such property and hold Husband harmless
           thereon.

                7. Debts. Each party agrees to assume
           and pay all outstanding debts individually
           incurred by him or her whether such debt was
           incurred before the marriage, during the
           marriage or during any period of separation,
           and each agrees to indemnify, defend and hold
           the other absolutely harmless from any
           expense, loss, claim or liability whatsoever
           arising from, or in any way connected with,



                                 2
             such outstanding debts, except herein
             otherwise agreed. In connection therewith,
             Husband agrees that the Sears Charge Card
             debt and the Equitable Master Charge debt are
             his sole responsibility and that he shall
             hold Wife harmless thereon. Husband agrees
             that his obligations to Wife under this
             paragraph are in the nature of spousal
             support obligation and as such are not
             dischargeable in bankruptcy as to Wife.


(Emphasis added).    The trial court entered the final divorce

decree on July 31, 1990, incorporating the provisions of the

Agreement.
     Husband deeded his interest in the marital home to wife on

October 4, 1989.    When wife remarried, employer asked wife to pay

the note and stated it would enforce the lien and force a sale of

the house if necessary.    Wife and her new husband refinanced the

house and paid employer $63,368.59 ($45,000 plus unpaid interest

on the judgment).

     Wife petitioned for a Rule to Show Cause on July 7, 1994,

requesting that the court hold husband in contempt for failing to

pay his separate debt to employer under Paragraph 7.    The trial

court held a hearing on October 6, 1994.    At that hearing, wife

testified that:    (1) she agreed to forego child support if

husband gave her the house; (2) she knew about the deed of trust

to employer at the time she signed the Agreement; (3) husband

told her that employer could not seek reimbursement from her; and

(4) she believed that husband was responsible for his separate

debt under Paragraph 7 of the Agreement.    Husband testified that:

(1) he knew that wife was not willing to sell the house; (2) he


                                   3
wanted the house to pay off his obligation; and (3) he never told

wife that she would be responsible for the debt.

     In a November 22, 1994 order, the trial court ordered

husband to pay wife $63,368.59 plus interest on $45,000.    The

trial court found that:   (1) wife was more credible than husband;

(2) the Agreement was unambiguous; (3) even if the Agreement were

ambiguous, the parties intended for husband to be responsible for

his separate debt to employer; and (4) wife's remarriage did not

terminate husband's indemnification obligation under paragraph 7

because the obligation pre-existed the divorce and wife's

remarriage.
                    INDEMNIFICATION PROVISION

     Husband argues that Paragraph 6 of the Agreement did not

require him to convey his interest in the marital residence free

and clear of the lien.    Additionally, he argues that wife had

notice of the lien before signing the Agreement and therefore is

liable.

     The trial court found that the Agreement was unambiguous and

that, even if it were ambiguous, the parties intended for husband

to repay his debt to employer.   In interpreting Paragraph 6 of

the Agreement, the trial judge stated as follows:
               Now, it's clear that there is only one
          mortgage if that term is used in its
          colloquial terms. But, the wording of that
          sentence is: "upon conveyance, wife shall
          assume all taxes, utilities, insurance and
          mortgage obligations."

               I do not read that the way that
          [appellant's counsel] does nor is the plain


                                  4
          meaning or the plain language used consistent
          with an interpretation that it means more
          than one mortgage.

                   *     *   *   *    *    *    *

               Paragraph seven is absolutely clear that
          each obligation that was incurred by either
          one of the parties during the course of the
          marriage or before the marriage remains his
          or her own responsibility and is to be taken
          care of by that party and that party is to
          hold the other harmless from any such
          liability.

     We recognize that
               [p]roperty settlement agreements entered
          into pursuant to a divorce proceeding are
          contracts; "therefore, we must apply the same
          rules of interpretation applicable to
          contracts generally." "In reviewing the
          [property settlement] agreement, we must
          gather the intent of the parties and the
          meaning of the language, if we can, from an
          examination of the entire instrument, giving
          full effect to the words the parties actually
          used."


Smith v. Smith, 15 Va. App. 371, 374, 423 S.E.2d 851, 853 (1992)

(citations omitted).   "Where there is no ambiguity in the terms

of a contract, we must construe it as written, and we are not at

liberty to search for the meaning of the provisions beyond the

pertinent instrument itself."    Smith v. Smith, 3 Va. App. 510,

514, 351 S.E.2d 593, 596 (1986) (citations omitted).    When a

contract is ambiguous, however, a court should examine parol

evidence to determine the true intent of the parties.     The Anden

Group v. Leesburg Joint Venture, 237 Va. 453, 458, 377 S.E.2d
452, 455 (1989).   "Ambiguity 'exists when language admits of

being understood in more than one way or refers to two or more


                                 5
things at the same time.'"     Smith, 3 Va. App. at 513, 351 S.E.2d

at 595 (quoting Renner Plumbing, Heating & Air Conditioning, Inc.

v. Renner, 225 Va. 508, 515, 303 S.E.2d 894, 898 (1983)).

        "[A]n appellate court [may] affirm the judgment of a trial

court when it has reached the right result for the wrong reason

. . . if 'further factual resolution is [not] needed before the

right reason may be assigned to support the trial court's

decision.'"     Twardy v. Twardy, 14 Va. App. 651, 657, 419 S.E.2d
848, 851-52 (1992) (citations omitted).    When husband executed

the deed of trust pledging his interest in the residence as

security for his debt, wife did not join in the execution of the

note.    Husband's separate debt in the form of the deed of trust

later attached to the property as a lien when the parties

divorced.    Under Paragraph 6 of the Agreement, husband agreed to

convey "all of his right, title and interest" in the marital

residence to wife, and wife agreed to assume all mortgage

obligations on the house and to hold husband harmless for those

obligations.    Thus, under Paragraph 6, wife became responsible

for paying the debt to employer.
        However, separate debts are separate, and under Paragraph 7,

husband agreed to hold wife harmless for "any expense, loss,

claim or liability whatsoever arising from, or in any way

connected with, such outstanding [separate] debts."    Husband's

debt to his employer was clearly separate until he transferred

the property to wife pursuant to the Agreement.    Upon transfer,



                                   6
wife assumed the obligation and agreed to pay employer, but

husband also agreed to indemnify her for any separate debts.

     Under the facts in this case, we hold that the Agreement is

ambiguous because of the two competing "hold harmless" clauses in

Paragraphs 6 and 7.   In the Agreement, husband and wife

essentially agreed to hold each other harmless for the same debt.

 The trial court reached the right result for the wrong reason,

but specifically noted that his ruling would not change if the

Agreement were found ambiguous on appeal.    Therefore, we affirm

the trial court.
     Additionally, husband contends that the hold harmless

provision in Paragraph 7 terminated upon wife's remarriage

because the obligation was "in the nature of spousal support."

We find this argument to be without merit.   The trial court

correctly found that husband's obligation to pay wife for his

separate debt was an obligation that pre-existed wife's

remarriage and therefore was not extinguished by her remarriage.
                          MONETARY RELIEF

     In wife's Petition for a Rule to Show Cause, she requested

that the court find husband "in contempt of this Court; and . . .

 an award of attorney's fees and Court costs; and . . . such

other and further relief as . . . the Court may deem proper."

(Emphasis added).   The trial judge quoted the language of wife's

petition and found as follows:
               If there was a need to have a further
          explanation made of what relief was being
          requested, a bill of particulars could have



                                 7
          been requested . . . .

                 *    *    *       *   *    *    *

          I'm going to rule on the merits of all the
          issues that are before the Court today
          instead of ruling on simply the contempt
          issue and having the parties have to come
          back and continue this litigation on another
          day, another time, on the same factual
          circumstances with different issues.


We hold that wife's request for relief in her petition

encompassed the relief granted by the trial court.     Therefore,

the trial judge did not abuse his discretion in ordering husband

to repay wife for paying his debt to employer.
     Accordingly, the decision of the trial court is affirmed.

                                           Affirmed.




                                   8